DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, 13-15, 17 of U.S. Patent No. 10945365. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 10945365 recites in claims 1, 5, 11, 15 a method for manufacturing a mower cord, comprising: extruding a resin raw material and molding the resin raw material into a resin rod having a longitudinal axis; stretching the resin rod; after the molding is complete, pressing the molded resin rod between a pair of pressure dies which approach the molded resin rod in a direction perpendicular to the longitudinal axis and plastically deforming by cold working at room temperature at least part of the molded resin rod in a direction perpendicular to the longitudinal axis; wherein: each of the pressure dies has a groove which stores the molded resin rod; a maximum width Mw of the groove is set to be smaller than a maximum width Sw of the molded resin rod; and the molded resin rod is pressed while part of the molded resin rod is sandwiched between a pair of the grooves.
As to claim 2, 10945365 recites in claim 11, a cross section of the groove is V-shaped.
As to claim 3, 10945365 recites in claim 5 completing a stretching process of the molded resin cord, before pressing and plastically deforming the molded resin cord by cold working at room temperature.
As to claim 4, 10945365 recites in Claims 1, 5, 11, 13, 15, 17 a cross-section in the perpendicular direction of the molded resin rod has a rectangular shape or a rhombic shape, and a first pair of diagonal portions Kl of the molded resin rod are pressed while a second pair of diagonal portions Kl are engaged with the V-shaped grooves.
As to claim 5, 10945365 recites in claim 5 completing a stretching process of the molded resin cord, before pressing and plastically deforming the molded resin cord by cold working at room temperature.
As to claim 6, 10945365 recites in claims 1, 14, 15, 17 the molded resin rod is pressed while side walls each having an uneven shape are in place, and a plurality of uneven portions which are continuous in a longitudinal direction of the molded resin rod are formed by the side walls.
As to claim 7, 10945365 recites in claim 5 completing a stretching process of the molded resin cord, before pressing and plastically deforming the molded resin cord by cold working at room temperature.
As to claim 8, 10945365 recites in claim 5 completing a stretching process of the molded resin cord, before pressing and plastically deforming the molded resin cord by cold working at room temperature.
As to claim 9, 10945365 recites in claims 1, 14, 15, 17 recites a method for manufacturing a mower cord, comprising: extruding a resin raw material and molding the resin raw material into a resin rod having a longitudinal axis; after the molding is complete, pressing the molded resin rod between a pair of pressure die which approach the molded resin rod in a direction perpendicular to the longitudinal axis and plastically deforming by cold working at room temperature at least part of the molded resin rod in a direction perpendicular to the longitudinal axis; wherein: each of the pressure die has a groove which stores the molded resin rod, a cross section of the groove is V-shaped, a cross-section in the axis perpendicular direction of the molded resin rod has a rectangular shape or a rhombic shape, and a first pair of diagonal portions Kl of the molded resin rod are pressed while a second pair of diagonal portions Kl are engaged with the V-shaped grooves.
As to claim 10, 10945365 recites in claim 5 completing a stretching process of the molded resin cord, before pressing and plastically deforming the molded resin cord by cold working at room temperature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3,5,7,8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, 7, 8 require “a stretching process” it is unclear if the stretching process mentioned in these claims is a second stretching step in addition to the one required in claim 1 or if it is the same stretching step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mize (US 4186239) Legrand (US 2008/0233398).
As to claim 1, Mize teaches a method for manufacturing a mower cord [Abstract], comprising: after the molding is complete, pressing the molded resin rod [col 3 line 60-col 4 line 5] between a pair of pressure dies (29, 31) which approach the molded resin rod in a direction perpendicular to the longitudinal axis and plastically deforming by cold working at room temperature at least part of the molded resin rod in a direction perpendicular to the longitudinal axis [col 2 line 40-50, Fig 5]; wherein: each of the pressure dies has a groove which stores the molded resin rod [Fig 5]; a maximum width Mw of the groove is set to be smaller than a maximum width Sw of the molded resin rod [Fig 5]; and the molded resin rod is pressed while part of the molded resin rod is sandwiched between a pair of the grooves [Fig 5, 9].
Mize does not explicitly state extruding resin raw material, molding the resin raw material extruding a resin raw material and molding the resin raw material into a resin rod having a longitudinal axis; stretching the resin rod.
Legrand teaches a method of forming plant cutter filaments [0049] wherein resin material is extruded/molded [0048, 0054] and stretched phrased as drawn [0048, Claim 1] and further molded into a rhombic square [0049, 0050] as this allows for desirable molecular orientation [0044, 0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the invention of Mize and formed the filament by extruding, molding and stretching, as suggested by Legrand, in order to impart the desired molecular orientation.  
As to claim 2, a cross section of the groove is V-shaped [Fig 5, 9].
As to claims 3, 5, 7, 8, Mize teaches pressing and plastically deforming the molded resin cord by cold working at room temperature as explained above [Fig 5, 9], but does not explicitly state that stretching the rod occurs before this step. 
Legrand teaches a method of forming plant cutter filaments [0049] wherein resin material is extruded/molded [0048, 0054] and stretched phrased as drawn [0048, Claim 1] and further molded into a rhombic square [0049, 0050] as this allows for desirable molecular orientation [0044, 0054]. The rhombic shape is then pressed into a different shape [0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the invention of Mize and formed the filament by extruding, molding and stretching before pressing or deforming, as suggested by Legrand, in order to impart the desired molecular orientation.  
As to claim 4, Mize teaches the filament is pressed by 4 dies pressing in each corresponding direction [Fig 5].
Mize does not explicitly state a cross-section in the perpendicular direction of the molded resin rod has a rectangular shape or a rhombic shape a first pair of diagonal portions Kl of the molded resin rod are pressed while a second pair of diagonal portions Kl are engaged with the V-shaped grooves. 
Legrand teaches a method of forming plant cutter filaments [0049] wherein resin material is extruded/molded [0048, 0054] and stretched phrased as drawn [0048, Claim 1] and further molded into a rhombic square [0049, 0050] as this allows for desirable molecular orientation [0044, 0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the invention of Mize and formed the filament into a rhombic shape, as suggested by Legrand, in order to impart the desired molecular orientation.  
When the rhombic shape of Legrand is placed into the device of Mize one pair of diagonal portions (the top and bottom) would be engaged in the V shaped grooves while a second is being pressed (the sides) as the filament is pressed from each direction of the dies. 
The examiner notes that claiming this feature with greater precision may overcome the cited art such as including a limitation that pair of diagonal portions engaged in the V-shaped grooves retain their diagonal shape and the pair not engaged are deformed to form side flat portions (not necessarily this exact language).
As to claim 6, Mize teaches the molded resin rod is pressed while side walls each having an uneven shape are in place, and a plurality of uneven portions which are continuous in a longitudinal direction of the molded resin rod are formed by the side walls [col 2 line 40-50 and line 65-69, col 4 line 6-17, Fig 5, 9].
As to claim 9, Mize teaches a method for manufacturing a mower cord [Abstract], comprising: after the molding is complete, pressing the molded resin rod [col 3 line 60-col 4 line 5] between a pair of pressure dies (29, 31) which approach the molded resin rod in a direction perpendicular to the longitudinal axis and plastically deforming by cold working at room temperature at least part of the molded resin rod in a direction perpendicular to the longitudinal axis [col 2 line 40-50, Fig 5]; wherein: each of the pressure dies has a groove which stores the molded resin rod, a cross section of the groove is V-shaped [Fig 5]; and the molded resin rod is pressed while part of the molded resin rod is sandwiched between a pair of the grooves [Fig 5, 9].
Mize does not explicitly state extruding resin raw material, molding the resin raw material extruding a resin raw material and molding the resin raw material into a resin rod having a longitudinal axis; stretching the resin rod.
Legrand teaches a method of forming plant cutter filaments [0049] wherein resin material is extruded/molded [0048, 0054] and stretched phrased as drawn [0048, Claim 1] and further molded into a rhombic square [0049, 0050] as this allows for desirable molecular orientation [0044, 0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the invention of Mize and formed the filament by extruding, molding and stretching, as suggested by Legrand, in order to impart the desired molecular orientation.  
Mize teaches the filament is pressed by 4 dies pressing in each corresponding direction [Fig 5].
Mize does not explicitly state a cross-section in the perpendicular direction of the molded resin rod has a rectangular shape or a rhombic shape a first pair of diagonal portions Kl of the molded resin rod are pressed while a second pair of diagonal portions Kl are engaged with the V-shaped grooves. 
Legrand teaches a method of forming plant cutter filaments [0049] wherein resin material is extruded/molded [0048, 0054] and stretched phrased as drawn [0048, Claim 1] and further molded into a rhombic square [0049, 0050] as this allows for desirable molecular orientation [0044, 0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the invention of Mize and formed the filament into a rhombic shape, as suggested by Legrand, in order to impart the desired molecular orientation.  
When the rhombic shape of Legrand is placed into the device of Mize [Fig 5] one pair of diagonal portions (the top and bottom) would be engaged in the V shaped grooves while a second is being pressed (the sides) as the filament is pressed from each direction of the dies. 
The examiner notes that claiming this feature with greater precision may overcome the cited art such as including a limitation that pair of diagonal portions engaged in the V-shaped grooves retain their diagonal shape and the pair not engaged are deformed to form side flat portions (not necessarily this exact language).
As to claim 10, Mize teaches pressing and plastically deforming the molded resin cord by cold working at room temperature as explained above [Fig 5, 9], but does not explicitly state that stretching the rod occurs before this step. 
Legrand teaches a method of forming plant cutter filaments [0049] wherein resin material is extruded/molded [0048, 0054] and stretched phrased as drawn [0048, Claim 1] and further molded into a rhombic square [0049, 0050] as this allows for desirable molecular orientation [0044, 0054]. The rhombic shape is then pressed into a different shape [0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the invention of Mize and formed the filament by extruding, molding and stretching before pressing or deforming, as suggested by Legrand, in order to impart the desired molecular orientation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742